Concurring Opinion by
Judge Crumlish, Jr. :
While I concur in the result reached by the Court today, I disagree with the reasoning leading to it. As I said in my dissenting opinion in Manheim Township *48School District v. State Board of Education, 1 Pa. Commonwealth Ct. 627, 276 A. 2d 561 (1971),1 “I believe that Article Y, Section 9 [of the Pennsylvania Constitution] was not intended to limit its reference to appeals from ‘administrative’ agencies to ‘adjudications.’ ” (Emphasis in original) Therefore the finding that the letter which precipitated this appeal was not an “adjudication” within the meaning of the Administrative Agency Law2 would not be a sufficient basis in and of itself to quash this appeal.
“The distinction between adjudicatory or judicial decisions by agencies and their administrative decisions was clearly set forth in Newport [Township School District v. State Tax Equalization Board, 366 Pa. 603, 79 A. 2d 641 (1950)] which framed the portrait of all later decisions in this legal museum. Mr. Justice Ladner, in answering the question of whether purely administrative decisions are reviewable stated: ‘No statute since 1874 has enlarged our certiorari powers so far as administrative or nonjudicial tribunals are concerned....’ (Emphasis original.) 366 Pa. at 608. Article V, Section 9 has finally enlarged the powers of the courts of Pennsylvania in this regard. As stated by Justice Pomeroy in Smethport [Area School District v. Bowers, 440 Pa. 310, 269 A. 2d 712 (1970)]: ‘This introduced a new concept to Pennsylvania jurisprudence, one which recognized the important position of administrative agencies in modern government, the quasi-judicial functions that many of them perform and the fact that both property rights and personal rights can be seriously affected by their decisions.’ (Emphasis added). 440 Pa. at 314. Our experience dictates and I firmly believe that administrative decisions by agen*49cies have the same incisive effects on personal and property rights as adjudicatory decisions.” Manheim, dissenting opinion, 1 Pa. Commonwealth Ct. at 641.
The effect of Article V, Section 9, however, is not to abrogate the necessity for “case or controversy.” Administrative action should only give rise to appeal if one’s constitutional or statutory rights are violated. Here the action by the State Board of Funeral Directors did not reach that height. Appellant had four alternative actions he could have pursued prior to the Board’s letter: (1) comply with the regulation; (2) violate the Regulation and then test its validity in court; (3) seek to have the regulation changed; and (4) change professions. All these options are still available after the Board’s action. Its only effect was to indicate that the third option would not succeed on an administrative level. The Board’s letter has not affected appellant’s legal position should he decide to challenge the regulation. It has not affected appellant’s personal or property rights, either statutory or constitutional. Absent a “case or controversy” this Court cannot entertain this appeal3 whether the Board’s action be deemed “adjudicatory” or “administrative.” The appeal must be quashed.

 Allocatur was denied per curiam by the Supreme Court of Pennsylvania on June 28, 1971.


 Act of June 4, 1945, P. L. 1388, §2(a), 71 P.S. §1710.2(a).


 See Havertown Savings and Loan Association v. Commonwealth, 3 Pa. Commonwealth Ct. 266 (1971).